     Case 2:19-cv-09781-DDP-JPR Document 11-1 Filed 02/12/20 Page 1 of 2 Page ID #:29



       Justin Prato Esq, SBN 246968
1      PRATO & REICHMAN, APC
       8555 Aero Drive, Suite 303
2      San Diego, CA 92123
       Telephone: 619-886-0252
3      Facsimile: 619-241-8309
4      Attorney for Plaintiff
5

6

7

8
                                UNITED STATES DISTRICT COURT

9                             CENTRAL DISTRICT OF CALIFORNIA
10                                          WESTERN DIVISON
11

12      DAVID DOYLE,                                            Case No.: 2:19-cv-09781-DDP
13
                        Plaintiff,
14                                      DECLARATION OF JUSTIN
                vs.                     PRATO IN SUPPORT OF
15
                                        PLAINTIFF’S REQUEST TO
16      SHORE FUNDING SOLUTIONS INC., a ENTER DEFAULT AGAINST
17
        New York Corporation.           DEFENDANTS
18
                        Defendants.
19

20

21
              I, Justin Prato, declare as follows:
22
              1.      I am an attorney licensed to practice in California and before this
23
       Court. I am a partner of Prato & Reichman, APC, and lead counsel for Plaintiff
24
       David Doyle in this matter. I submit this declaration in support of David Doyle’s
25
       Request To Enter Default. I have personal knowledge of the facts stated herein
26
       and, if called as a witness, I could and would testify competently thereto.
27
              2.      The Summons and Complaint in this matter was filed on November
28
       14, 2019. [See, Doc. No.’s 1-4].

                                                          -1-
       ________________________________________________________________________________________________________

                                 Decl of Atty Prato re Request To Enter Default
     Case 2:19-cv-09781-DDP-JPR Document 11-1 Filed 02/12/20 Page 2 of 2 Page ID #:30




1             3.      The Summons and Complaint in this matter was personally served on
2      Defendant on December 18, 2019. [Doc. No. 9].
3             4.      Under F.R.C.P. Rule 12, the Defendant was required to respond,
4      answer or otherwise plead to the Summons Complaint by January 18, 2020.
5             5.       Defendant has not filed a responsive pleading to the summons as of
6      today, February 12, 2020.
7             6.      Counsel for Plaintiff was originally contacted by an alleged counsel
8      for the Defendant requesting additional time to respond. However, counsel for
9      Plaintiff never received the requested stipulation from that person as required. No
10     person has contacted counsel for Plaintiff requesting any additional time since.
11            7.      Defendant SHORE FUNDING SOLUTIONS INC. in the above-
12     entitled action is a corporation, and cannot be considered a minor or incompetent
13     person. [FRCP 55(b)(1); see First American Bank, N.A. v. United Equity Corp. 89
14     FRD 81, 86 (D. DC 1981)].
15            I declare under penalty of perjury that the foregoing is true and correct.
16     EXECUTED this on the date listed below at San Diego, California.
17

18     DATED: February 12, 2020                                PRATO & REICHMAN, APC
19

20

21                                                             __/s/ Justin Prato Esq.______
22
                                                               By: Justin Prato Esq..
                                                               Prato & Reichman, APC
23                                                             Attorneys for Plaintiff
24

25

26

27

28



                                                          -2-
       ________________________________________________________________________________________________________

                                 Decl of Atty Prato re Request To Enter Default
